United States Court of Appeals
                       For the First Circuit


No. 12-1634


     SOMASCAN, INC.; SOMASCAN PLAZA, INC.; CENTRO TOMOGRÁFICO
DE PUERTO RICO, INC.; and INSTITUTO CENTRAL DE DIAGNÓSTICO, INC.,

                      Plaintiffs, Appellants,

                                 v.

              PHILIPS MEDICAL SYSTEMS NEDERLAND, B.V.,

                        Defendant, Appellee.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                               Before

                         Lynch, Chief Judge,
                Torruella and Lipez, Circuit Judges.



     Wilbert Méndez-Marrero, for appellants.
     Eric Pérez-Ochoa, with whom Adsuar Muñiz Goyco Seda & Pérez-
Ochoa, P.S.C., was on brief for appellee.




                           April 22, 2013
             Per Curiam. This case comes before us after the District

Court   of   Puerto   Rico   denied   a     motion    for    leave   to   amend   a

complaint.     The motion was filed more than a year and a half after

the deadline set in the scheduling order for such amendments and

without a showing of good cause for delay.                 Because we find that

the district court acted within its discretion in denying the

request, we affirm.

             The pertinent facts are as follows.               On February 13,

2009, Somascan, Inc., Somascan Plaza, Inc., Instituto Central de

Diagnóstico, Inc. and Centro Tomográfico de Puerto Rico, Inc.

(collectively,     "Somascan") filed        suit     against   Philips    Medical

Systems Nederland, B.V. ("Philips").            In the complaint, Somascan

alleged,     in   essence,   that     Philips        had    misrepresented    the

capabilities of the medical equipment it sold to Somascan and that

the medical equipment did not meet the appropriate standards of

quality.     It alleged diversity of citizenship as the basis for the

court's jurisdiction.

             On December 7, 2009, the district court entered a Case

Management Order setting December 30, 2009, as the deadline to

amend the pleadings.     On July 11, 2011, a magistrate judge held a

status conference and warned Somascan that "leave to amend would be

granted for good cause shown as to why amendment could not have

been requested at an earlier time."            Several days later, Philips

filed a motion for summary judgment.           The day after Philips filed


                                      -2-
said motion, on July 30, 2011, Somascan filed a motion for leave to

amend the complaint along with a proposed amended complaint.         The

amended complaint purported to significantly change Somascan's case

against Philips by introducing new claims under international and

local law, introducing a new defendant to the suit, and changing

the   jurisdictional   basis   from   diversity    to   "arising   under"

jurisdiction pursuant to 28 U.S.C. § 1331.        Despite the late stage

of the proceedings, Somascan failed to explain its reasons for not

requesting leave to amend earlier. The motion was promptly denied,

as was Somascan's subsequent motion for reconsideration. The court

later granted Philips' motion for summary judgment, and judgment

was entered dismissing the case on March 26, 2012.

           When a district court has put in place a scheduling order

pursuant to Fed. R. Civ. P. 16, stating that amendments will only

be permitted for "good cause shown," this Court reviews a district

court's finding of "the existence or absence of good cause . . .

for abuse of discretion."      Flores-Silva v. McClintock-Hernández,

No. 11-2495, slip op. at 5 (1st Cir. Mar. 11, 2013) (citing

O'Connell v. Hyatt Hotels, 357 F.3d 152, 155 (1st Cir. 2004)).        We

will "affirm if any adequate reason for the denial is apparent from

the record."   Id. (quoting Hatch v. Dep't for Children, Youth &

Their Families, 274 F.3d 12, 19 (1st Cir 2001)) (internal quotation

marks omitted).




                                  -3-
           Rule 16(b) requires that the district court enter a

scheduling order setting certain deadlines, including a deadline

for the parties to amend the pleadings.                See Fed. R. Civ. P.

16(b)(1). Those deadlines may be modified "only for good cause and

with the judge's consent."       Fed. R. Civ. P. 16(b)(4).           "[O]ur case

law clearly establishes that Rule 16(b)'s 'good cause' standard,

rather than Rule 15(a)'s 'freely give[n]' standard, governs motions

to amend filed after scheduling order deadlines" have passed.

Flores-Silva, No. 11-2495, slip op. at 5 (quoting Trans-Spec Truck

Serv. v. Caterpillar Inc., 524 F.3d 315, 327 (1st Cir. 2008))

(internal quotation marks omitted).          We have also noted that Rule

16's "good cause" standard "focuses on the diligence (or lack

thereof) of the moving party more than it does on any prejudice to

the party-opponent."      Id. at 6 (citing Steir v. Girl Scouts of the

USA, 383 F.3d 7, 12 (1st Cir. 2004)).

           As if the accumulation of these standards did not present

a high enough hurdle for Somascan to overcome on appeal, an

additional burden is imposed when leave to amend is sought after

discovery has been completed and a motion for summary judgment has

been   filed   by   a   defendant.    In    such   cases,      it    is   clearly

established    that     "the   proposed    amendment    must    be    not    only

theoretically viable but also solidly grounded in the record."

Hatch, 274 F.3d at 19 (citing Resolution Trust Corp. v. Gold, 30
F.3d 251, 253 (1st Cir. 1994)).             Therefore, "an amendment is


                                     -4-
properly   classified   as   futile   unless    the    allegations   of   the

proposed amended complaint are supported by substantial evidence."

Id. (citing Resolution Trust Corp., 30 F.3d at 253).          It is settled

that, "[r]egardless of the context, the longer a plaintiff delays,

the more likely the motion to amend will be denied, as protracted

delay, with its attendant burdens on the opponent and the court, is

itself a sufficient reason for the court to withhold permission to

amend."    Steir, 383 F.3d at 12 (citing Acosta-Mestre v. Hilton

Int'l of P.R., Inc., 156 F.3d 49, 52-53 (1st Cir. 1998)).

           In the case at bar, Somascan moved to amend seventeen

months after the deadline set in the scheduling order had passed

and presented no persuasive argument to justify a finding that the

delay was for "good cause."      No new evidence was alleged to have

been uncovered and no excuse was offered.             These factors are, by

themselves, enough to conclude that the district court acted

correctly in denying leave to amend.

           Moreover, as if requesting an amendment at such a late

stage were not enough, Somascan moved to amend the day after the

motion for summary judgment was filed.         It thus had the additional

burden of proving that the proposed amendment was theoretically

viable and supported by substantial evidence.           See Hatch, 274 F.3d

at 19.     The motion for leave to amend did not include such

evidentiary support.




                                  -5-
          Any further discussion is pointless. The denial of the

motion for leave to amend is affirmed.

          Affirmed.




                               -6-